DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6-7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “a second pressure sensor”. There is not first pressure sensor recited in the claims. For examination, the second pressure sensor will be read as a first pressure sensor.
Claim 4 recites the limitation “a normally open valve fluidly coupled between the pressure sensor and an exhaust lumen”. There is insufficient antecedent basis for the claim. For examination purposes, “the pressure sensor” will be read as --the second pressure sensor--, as recited earlier in the claim. 
Claim 6 recites the limitation “second temperature sensor”. There is insufficient antecedent basis for the claim. For examination purposes, the second temperature sensor” will be read as “a second temperature sensor”.
Claim 22 recites the limitation “second pressure sensor”. There is insufficient antecedent basis for the claim. For examination purposes, the second pressure sensor will be read as –as second pressure sensor--. 
Claim 7 inherits the issue of indefiniteness from claim 6 by nature of its dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 9, 14-16, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (U.S. PGPub. No. 20130231650) in view of Wang (U.S. PGPub. No. 20080027420).
Regarding claim 1, Watson teaches:
An ablation catheter system comprising: a catheter shaft including proximal and distal ends; (Para. 0024; Fig. 2A, elongate member 109)
a catheter handle coupled to a proximal end of the catheter shaft; (Para. 0042; Fig. 2A, manipulator 236)
a cryogenic ablation balloon coupled to the distal end of the catheter shaft, (Para. 0030; Fig. 2A, inflatable balloon 103, distal end 206)
the ablation balloon configured and arranged to deliver a cryogenic ablation therapy to target tissue; (Para. 0023, 0030)
and an ablation system controller coupled to the catheter handle, (Para. 0032; Fig. 2A, controller 228)
the system controller including a cryogenic fluid source, (Para. 0031; Fig. 2A, fluid source 230)
one or more manifolds in fluid communication with the cryogenic fluid source and configured and arranged to control a flow of the cryogenic fluid to the ablation balloon, (Para. 0035; Fig. 2A, supply lumen 212)
a…valve located between at least one of the one or more manifolds and the ablation balloon (Para. 0032; Fig. 2A, valve 229)
and configured and arranged to regulate a pressure of the cryogenic fluid received by the ablation balloon, (Para. 0032, 0034)
and controller circuitry configured and arranged to control the ablation therapy of the target tissue via actuation of the one or more manifolds and the…valve. (Para. 0041; Fig. 2A, controller 228 has circuitry to control)
Watson teaches controlling valves to regulate pressure, but does not explicitly disclose a servo valve.
In related cryoprobe art, Wang teaches a servo driven valve (Para. 0029). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson based on the teachings of Wang to incorporate a servo valve within the cryoprobe in order selectively control the flow rate of gas to a cryoprobe (Wang, Para. 0029).
Regarding claim 2, the Watson/Wang combination teaches:
The ablation catheter system of claim 1, (described above)
wherein the one or more manifolds include a tank manifold and a catheter delivery manifold, (Watson, see annotated Fig. 2A below)
the tank manifold positioned in line with a flow of cryogenic fluid between the cryogenic fluid source and the servo valve, (Watson, see annotated Fig. 2A below)
and the catheter delivery manifold positioned in line with the flow of cryogenic fluid between the servo valve and the ablation balloon. (Watson, see annotated Fig. 2A below)

    PNG
    media_image1.png
    496
    769
    media_image1.png
    Greyscale

Regarding claim 4, the Watson/Wang combination teaches:
The ablation catheter system of claim 2, (described above)
….a head pressure dump subsystem with a second pressure sensor fluidly coupled to an output of the catheter delivery manifold and communicatively coupled to the controller circuitry, (Watson, Para. 0031; Fig. 2A, exhaust pump 227 read as head pressure dump subsystem, pressure sensor P4 read as second pressure sensor)
and a normally open valve fluidly coupled between the pressure sensor and an exhaust lumen; (Watson, Para. 0032; Fig. 2A, valve 231; Fig. 2B, exhaust lumen 224)
the second pressure sensor is configured and arranged to communicate a signal to the controller circuitry indicative of a pressure of the output of the catheter delivery manifold; (Watson, Para. 0036, 0068)
and the controller circuitry is configured and arranged in response to the signal from the second pressure sensor being indicative of a pressure exceeding a threshold pressure (Watson, Para. 0029)
to actuate the normally open valve to an open position, (Watson, Para. 0034; the valves of Watson are capable of being open or closed)
monitor the signal from the second pressure sensor, and actuate the normally open valve to a closed position in response to the signal from the second pressure sensor being indicative of the threshold pressure or below. (Watson, Para. 0029, 0034-0035; the valves of Watson are capable of being open or closed)
Watson further teaches a head pressure dump subsystem, read as pump 227, but is not placed within the catheter delivery manifold. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate the head pressure dump into the catheter delivery manifold, since it is a mere rearrangement of parts. The head pressure dump in the catheter manifold would provide the same predictable result of releasing pressure. 
Regarding claim 9, the Watson/Wang combination teaches:
The ablation catheter system of claim 1, (described above)
wherein the one or more manifolds includes a catheter delivery manifold located downstream of a servo valve relative to a flow of cryogenic fluid, (Watson, see annotated Fig. 2A above)
the catheter delivery manifold including a purge subsystem (Watson, Fig. 2B, exhaust lumen 224)
Watson further teaches a head pressure dump subsystem, read as pump 227, but is not placed within the catheter delivery manifold. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate the head pressure dump into the catheter delivery manifold, since it is a mere rearrangement of parts. The head pressure dump in the catheter manifold would provide the same predictable result of releasing pressure. 
Regarding claim 14, the Watson/Wang combination teaches:
The ablation catheter system of claim 9, (described above)
wherein the head pressure dump subsystem includes a second pressure sensor (Watson, Para. 0036; Fig. 2A, pressure sensor P4, exhaust pump 227)
and a normally open valve fluidly coupled between the second pressure sensor and an exhaust lumen. (Watson, Fig. 0034; Fig. 2A, valve 231; Fig. 2B, exhaust lumen 224)
Watson further teaches a head pressure dump subsystem, read as pump 227, pressure sensor, and valve, but they are not placed within the catheter delivery manifold. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate the head pressure dump system, pressure sensor and valve into the catheter delivery manifold, since it is a mere rearrangement of parts. The pressure sensor and valve would provide the same function of measuring and controlling flow and pressure. 
Regarding claim 15, the Watson/Wang combination teaches:
The ablation catheter system of claim 14, (described above)
wherein the second pressure sensor is configured and arranged to communicate a signal to the controller circuitry indicative of a pressure of the output of the catheter delivery manifold, (Watson, Para. 0032, 0034)
and the controller circuitry is configured and arranged, in response to the signal from the second pressure sensor being indicative of a pressure exceeding a threshold pressure, (Watson, Para. 0029)
to actuate the normally open valve to an open position, (Watson, Para. 0034; the valves of Watson are capable of being open or closed)
monitor the signal from the second pressure sensor, and actuate the normally open valve to a closed position in response to the signal from the second pressure sensor being indicative of the pressure threshold or below. (Watson, Para. 0029, 0034-0035)
Watson teaches pressure sensors, but not in the head pressure dump subsystem located in the catheter delivery manifold. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate the head pressure dump with pressure sensors into the catheter delivery manifold, since it is a mere rearrangement of parts. The sensors would provide the same result of measuring pressure not matter where they are placed on the device. 
Regarding claim 16, the Watson/Wang combination teaches:
An ablation catheter system controller comprising: a cryogenic fluid source; (Watson, Para. 0031; Fig. 2A, fluid source 230)
a … valve fluidly coupled to the cryogenic fluid source and configured and arranged to regulate a pressure of the cryogenic fluid received by an ablation balloon; (Watson, Para. 0030, 0034; Fig. 2A, inflatable balloon 103)
a tank manifold positioned in line with a flow of the cryogenic fluid… (Watson, see annotated Fig. 2A above)
29WO 2019/083764PCT/US2018/055943a catheter delivery manifold positioned in line with the flow of cryogenic fluid… (Watson, see annotated Fig. 2A above)
the catheter and tank manifolds configured and arranged to control a flow of the cryogenic fluid to the ablation balloon; (Watson, Para. 0035)
and controller circuitry configured and arranged to control the tank manifold, the catheter delivery manifold, (Watson, Para. 0041; Fig. 2A, controller 228 has circuitry to control)
and the…valve to effect an ablation therapy on target tissue. (Watson, Para. 0023, 0032)
Watson teaches controlling valves to regulate pressure, but does not explicitly disclose a servo valve.
In related cryoprobe art, Wang teaches a servo driven valve within a cryoprobe (Para. 0029). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson based on the teachings of Wang to incorporate a servo valve within the cryoprobe in order selectively control the flow rate of gas to a cryoprobe (Wang, Para. 0029).
Watson teaches a series of manifolds, but not explicitly disclose the tank manifold if positioned between the fluid source and servo valve, and the catheter delivery manifold is between the valve and the ablation balloon. However, Wang teaches the servo valve within the cryoprobe. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate the servo valve between the catheter delivery manifold and the tank manifold, since it is a mere rearrangement of parts. The servo valve would provide the same predictable result of controlling the fluid flow, not matter where it is placed on the device. 
Regarding claim 23, the Watson/Wang combination teaches:
A system for controlling an ablation balloon catheter comprising: a cryogenic fluid source, (Watson, Para. 0030m 0031; Fig. 2A, fluid source 230, inflatable balloon 103)
a manifold in fluid communication with the cryogenic fluid source and configured and arranged to control a flow of cryogenic fluid to the ablation balloon, (Watson, Para. 0035; Fig. 2A, supply lumen 212)
a…valve located between the manifold and the cryogenic fluid source, and configured and arranged to regulate a pressure of the cryogenic fluid received by the ablation balloon, (Watson, Para. 0032, 0034; Fig. 2A, valve 229)
controller circuitry configured and arranged to control an ablation therapy of target tissue by the ablation balloon catheter via actuation of the manifold and the…valve; (Para. 0041; Fig. 2A, controller 228 has circuitry to control)
and wherein the manifold includes a normally open valve in fluid communication with the flow of cryogenic fluid to the ablation balloon and communicatively coupled to the controller circuitry, (Watson, Para. 0034; Fig. 2A, valve 231; controller 228)
and an exhaust lumen in fluid communication between an output of the normally open valve and an atmosphere. (Watson, Para. 0036; Fig. 2B, exhaust lumen 224; atmosphere read as environment outside the device)
Watson teaches controlling valves to regulate pressure, but does not explicitly disclose a servo valve.
In related cryoprobe art, Wang teaches a servo driven valve (Para. 0029). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson based on the teachings of Wang to incorporate a servo valve within the cryoprobe in order selectively control the flow rate of gas to a cryoprobe (Wang, Para. 0029).
Regarding claim 24, the Watson/Wang combination teaches:
The ablation catheter system of claim 23, (described above)
further including a pressure sensor fluidly coupled to an output of the manifold and communicatively coupled to the controller circuitry, (Watson, Para. 0036, 0068; Fig. 2A, pressure sensor P4)
the pressure sensor configured and arranged to communicate a signal to the controller circuitry indicative of a pressure of the output of the manifold; (Watson, Para. 0036, 0068)
and the controller circuitry is further configured and arranged in response to the signal from the pressure sensor being indicative of a pressure exceeding a threshold pressure to actuate the normally open valve to an open position, (Watson, Para. 0070-0071; pressure maintained within threshold value)
monitor the signal from the pressure sensor, and actuate the normally open valve to a closed position in response to the signal from the pressure sensor being indicative of a threshold pressure or below. (Watson, Para. 0029, 0034-0035, 0071; the valves of Watson are capable of being open or closed)

Claims 3, 5-6, 8, 10-12 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Watson/Wang combination in further view of Sharma (U.S. PGPub. No. 20160256214).
Regarding claim 3, the Watson/Wang combination teaches:
The ablation catheter system of claim 2, (described above)
wherein the tank manifold includes a normally closed valve, (Watson, Para. 0035; Fig. 2A, valve 229; valves are capable of being open of closed)
a pressure sensor fluidly coupled upstream of the normally closed valve, (Watson, Para. 0035; Fig. 2A, sensor P1)
the pressure25WO 2019/083764PCT/US2018/055943 sensor configured and arranged to sense a pressure of the cryogenic fluid source and transmit an electrical signal to the controller circuitry indicative of the pressure, (Watson, Para. 0035)
Watson teaches wherein the controller circuitry is configured and arranged to adjust a control signal to a valve in response to a change in the signal from the pressure sensor (Watson, 0034-0035). However, the Watson does not explicitly disclose the valve being a servo valve. In related cryoprobe art, Wang teaches a servo valve using temperature to control the flow rate of gas (Wang, Para. 0029, 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate adjusting a control signal to the servo valve of Wang in response to a change in signal from the pressure sensor, in order selectively control the flow rate of gas to a cryoprobe (Wang, Para. 0029).
The Watson/Wang combination further teaches acquiring temperature information that corresponds with the cryotherapy procedure and displaying the signal in a graph (Watson, Para. 0041). However, the Watson/Wang combination does not explicitly disclose the temperature sensor initiating a purge of fluid. In related tissue ablation art, Sharma teaches:
and a temperature sensor… (Para. 0109)
the temperature sensor configured and arranged to…transmit another electrical signal to the controller circuitry indicative of the temperature; (Para. 0067-0068)
and initiate a purge of the [gas]…in response to the signal from the temperature sensor indicative of a temperature exceeding a threshold temperature. (Para. 0109)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Watson/Wang combination based on the teachings of Sharma to incorporate a temperature sensor fluidly coupled downstream of the normally closed valve, the temperature sensor configured and arranged to sense a temperature of cryogenic fluid within the tank manifold… and initiate a purge of cryogenic fluid within the tank manifold in response to the signal from the temperature sensor indicative of a temperature exceeding a threshold temperature in order control the pressure of a lumen, since Sharma teaches releasing vapor to cause a pressure and temperature drop (Sharma, Para. 0109).
Regarding claim 5, the Watson/Wang/Sharma combination teaches:
The ablation catheter system of claim 2, (described above)
wherein the tank manifold includes a first normally closed valve communicatively coupled to the controller circuitry, (Watson, Para. 0035; Fig. 2A, valve 229)
a pressure sensor fluidly coupled upstream of the first normally closed valve, (Watson, Para. 0035; Fig. 2A, sensor P1)
a temperature sensor fluidly…communicatively coupled to the controller 26WO 2019/083764PCT/US2018/055943 circuitry, (Sharma, Para. 0067-0068, 0109)
and a purge subsystem including a second normally closed valve, (Watson, Para. 0034; valve 231)
and an exhaust lumen; (Watson, Para. 0036; Fig. 2A, lumen 224)
the pressure sensor communicatively coupled to the controller circuitry, (Watson, Para. 0035)
and configured and arranged to sense a pressure of the cryogenic fluid source and transmit an electrical signal to the controller circuitry indicative of the pressure; (Watson, Para. 0035)
and the temperature sensor communicatively coupled to the controller circuitry, and configured and arranged to sense a temperature of the cryogenic fluid within the tank manifold and transmit another electrical signal to the controller circuitry indicative of the temperature. (Sharma, Para. 0067-0068)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Watson/Wang combination based on the teachings of Sharma to incorporate a temperature sensor fluidly coupled downstream of the normally closed valve…and arranged to sense a temperature of cryogenic fluid within the tank manifold in order control the pressure of a lumen, since Sharma teaches releasing vapor to cause a pressure and temperature drop (Sharma, Para. 0109).
Regarding claim 6, the Watson/Wang/Sharma combination teaches:
The ablation catheter system of claim 5, (described above)
Watson teaches wherein the controller circuitry is configured and arranged to adjust a control signal to a valve in response to a change in the signal from the pressure sensor (Watson, 0034-0035). However, the Watson does not explicitly disclose the valve being a servo valve. In related cryoprobe art, Wang teaches a servo valve using temperature to control the flow rate of gas (Wang, Para. 0029, 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate adjusting a control signal to the servo valve of Wang in response to a change in signal from the pressure sensor, in order selectively control the flow rate of gas to a cryoprobe (Wang, Para. 0029).
	The Watson/Wang/Sharma combination further teaches:
initiate a purge…in response to the signal from the first temperature sensor indicative of a temperature exceeding a threshold temperature, (Sharma, Para. 0109)
by actuating the first and second normally closed valves to open positions, (Watson, Para. 0034; valves capable of being open or closed)
monitoring the signal from the…temperature sensor, (Sharma, Para. 0109) 
and actuating the first and second normally closed valves to closed positions in response to the signal from the…temperature sensor being indicative of a temperature threshold or below. (Sharma, Para. 0109)
Although the Watson/Wang/Sharma combination does not explicitly disclose a second temperature sensor, one of ordinary skill in the art would recognize that a second temperature sensor is a mere duplication of parts. The first temperature taught by Sharma is sufficient to determine a temperature threshold and thus performs the same measuring capabilities. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Watson/Wang combination based on the teachings of Sharma to incorporate initiating a purge of cryogenic fluid within the tank manifold in response to the signal from the temperature sensor indicative of a temperature exceeding a threshold temperature in order control the pressure of a lumen, since Sharma teaches releasing vapor to cause a pressure and temperature drop (Sharma, Para. 0109).
Regarding claim 8, the Watson/Wang/Sharma combination teaches:
The ablation catheter system of claim 1, (described above)
further including a temperature sensor…(Sharma, Para. 0109)
the temperature sensor configured and arranged to sense a temperature…transmit an electrical signal to the controller circuitry indicative of the temperature at the output of the cryogenic fluid source, (Sharma, Para. 0067-0068)
the controller circuitry configured and arranged to receive the electrical signal from the 27WO 2019/083764PCT/US2018/055943 temperature sensor and to actuate the one or more manifolds to closed positions in response to the sensed temperature being greater than a threshold temperature indicative of liquid cryogenic fluid. (Sharma, Para. 0109; Watson, Para. 0034; the valves of Watson are capable of being open or closed, thus closing off the manifolds)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Watson/Wang combination based on the teachings of Sharma to incorporate a temperature sensor fluidly coupled to an output of the cryogenic fluid source, the temperature sensor configured and arranged to sense a temperature of cryogenic fluid source… and actuate the one or more manifolds to closed positions in response to the signal from the temperature sensor indicative of a temperature exceeding a threshold temperature in order control the pressure of a lumen, since Sharma teaches releasing vapor to cause a pressure and temperature drop (Sharma, Para. 0109).
Regarding claim 10, Watson teaches:
The ablation catheter system of claim 9, (described above)
…first and second normally closed valves, (Watson, Para. 0032, 0034; the valves of Watson are capable of being open or closed)
and a first temperature sensor… (Sharma, Para. 0109)
each of the first and second normally closed valves…communicatively coupled to the controller circuitry (Watson, Para. 0032)
and the first temperature sensor communicatively coupled to the controller circuitry. (Sharma, Para. 0067-0068)
Watson teaches multiple valves, but does not explicitly disclose them being in the catheter delivery manifold. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate the valves into the catheter delivery manifold, since it is a mere rearrangement of parts. The valves would provide the same result of controlling fluidic pressure of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Watson/Wang combination based on the teachings of Sharma to incorporate a temperature sensor fluidly coupled between the first and second normally closed valves coupled to the controller circuitry in order control the pressure of a lumen, since Sharma teaches releasing vapor to cause a pressure and temperature drop (Sharma, Para. 0109).
Regarding claim 11, the Watson/Wang/Sharma combination teaches:
The ablation catheter system of claim 9, (described above)
wherein the purge subsystem includes a third normally closed valve, (Watson, Para. 0032, valve 231 is capable of being open or closed)
…an exhaust lumen (Watson, Fig. 2B exhaust lumen 224)
Watson further teaches aa third normally closed valve (Watson, Para. 0032, valve 231), but is not placed within the purge subsystem. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate a third normally closed valve in the purge system, since it is a mere rearrangement of parts. The third normally closed valve would provide the same result of controlling fluid flow and pressure. 
Further, although the Watson/Wang/Sharma combination does not explicitly disclose a second temperature sensor, one of ordinary skill in the art would recognize that a second temperature sensor is a mere duplication of parts. The first temperature sensor taught by Sharma is sufficient to determine a temperature threshold and thus performs the same measuring capabilities. 
Regarding claim 12, the Watson/Wang/Sharma combination teaches:
The ablation catheter system of claim 11, (described above)
wherein the controller circuitry is configured and arranged to initiate a purge of the cryogenic fluid within the catheter delivery manifold, in response to the signal from the first temperature sensor being indicative of a temperature exceeding a threshold temperature, (Sharma, Para. 0109)
by actuating the first and third normally closed valves to open positions, (Watson, Para. 0034; valves capable of being open or closed)
monitoring the signal from the…temperature sensor, (Sharma, Para. 0109)
and actuating the first and third normally closed valves to closed positions in response to the signal from the…temperature sensor being indicative of the temperature threshold or below. (Sharma, Para. 0109)
Although the Watson/Wang/Sharma combination does not explicitly disclose a second temperature sensor, one of ordinary skill in the art would recognize that a second temperature sensor is a mere duplication of parts. The first temperature sensor taught by Sharma is sufficient to determine a temperature threshold and thus performs the same measuring capabilities. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Watson/Wang combination based on the teachings of Sharma to incorporate initiating a purge of cryogenic fluid in response to the signal from the temperature sensor indicative of a temperature exceeding a threshold temperature in order control the pressure of a lumen, since Sharma teaches releasing vapor to cause a pressure and temperature drop (Sharma, Para. 0109).
Regarding claim 17, the Watson/Wang/Sharma combination teaches:
The ablation catheter system of claim 16, (described above)
wherein the tank manifold includes a normally closed valve, (Watson, Para. 0032, 0034; Fig. 2A, valve 229; the valves of Watson are capable of being open or closed)
a pressure sensor fluidly coupled upstream of the normally closed valve, (Watson, Para. 0035; Fig. 2A, pressure sensor P1)
and a temperature sensor…, (Sharma, Para. 0109)
the pressure sensor configured and arranged to sense a pressure of the cryogenic fluid source and transmit an electrical signal to the controller circuitry indicative of the pressure, (Watson, Para. 0035)
the temperature sensor configured and arranged to sense a temperature of the cryogenic fluid within the tank manifold and transmit another electrical signal to the controller circuitry indicative of the temperature; (Sharma, Para. 0067-0068)
and wherein the controller circuitry is configured and arranged to adjust a control signal to the…valve in response to a change in the signal from the pressure sensor, (Watson, 0034-0035)
and initiate a purge of the cryogenic fluid…in response to the signal from the temperature sensor indicative of a temperature exceeding a threshold temperature. (Sharma, Para. 0109)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Watson/Wang combination based on the teachings of Sharma to incorporate a temperature sensor fluidly coupled downstream of the normally closed valve, the temperature sensor configured and arranged to sense a temperature of cryogenic fluid within the tank manifold… and initiate a purge of cryogenic fluid within the tank manifold in response to the signal from the temperature sensor indicative of a temperature exceeding a threshold temperature in order control the pressure of a lumen, since Sharma teaches releasing vapor to cause a pressure and temperature drop (Sharma, Para. 0109).
Regarding claim 18, the Watson/Wang/Sharma combination teaches:
The ablation catheter system of claim 16, (described above)
…first and second normally closed valves, (Watson, Para. 0032, 0034; the valves of Watson are capable of being open or closed)
and a first temperature sensor fluidly…(Sharma, Para. 0109)
each of the first and second normally closed valves… communicatively coupled to the controller circuitry. (Watson, Para. 0032)
and the first temperature sensor communicatively coupled to the controller circuitry. (Sharma, Para. 0067-0068)
Watson teaches multiple valves, but does not explicitly disclose them being in the catheter delivery manifold. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate the valves into the catheter delivery manifold, since it is a mere rearrangement of parts. The valves would provide the same result of controlling fluidic pressure of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Watson/Wang combination based on the teachings of Sharma to incorporate a temperature sensor fluidly coupled between the first and second normally closed valves coupled to the controller circuitry in order control the pressure of a lumen, since Sharma teaches releasing vapor to cause a pressure and temperature drop (Sharma, Para. 0109).
Regarding claim 19, the Watson/Wang/Sharma combination teaches:
The ablation catheter system of claim 18, (described above)
herein the catheter delivery manifold further includes a purge subsystem with a third normally closed valve, (Watson, Para. 0032, valve 231 is capable of being open or closed)
…and an exhaust lumen. (Watson, Fig. 2B exhaust lumen 224)
Watson further teaches aa third normally closed valve (Watson, Para. 0032, valve 231), but is not placed within the purge subsystem. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate a third normally closed valve in the purge system, since it is a mere rearrangement of parts. The third normally closed valve would provide the same result of controlling fluid flow and pressure. 
Further, although the Watson/Wang/Sharma combination does not explicitly disclose a second temperature sensor, one of ordinary skill in the art would recognize that a second temperature sensor is a mere duplication of parts. The first temperature taught by Sharma is sufficient to determine a temperature threshold and thus performs the same measuring capabilities. 
Regarding claim 20, the Watson/Wang combination teaches:
The ablation catheter system of claim 19, (described above)
wherein the controller circuitry is further configured and arranged to initiate a purge of the cryogenic fluid…in response to the signal from the first temperature sensor being indicative of a temperature exceeding a threshold temperature, (Sharma, Para. 0109)
by actuating the first and third normally closed valves to open positions, (Watson, Para. 0034; valves capable of being open or closed)
monitoring the signal from the…temperature sensor, (Sharma, Para. 0109)
and actuating the first and third normally closed valves to closed positions in response to the signal from the second temperature sensor being indicative of the temperature threshold or below. (Sharma, Para. 0109)
Although the Watson/Wang/Sharma combination does not explicitly disclose a second temperature sensor, one of ordinary skill in the art would recognize that a second temperature sensor is a mere duplication of parts. The first temperature sensor taught by Sharma is sufficient to determine a temperature threshold and thus performs the same measuring capabilities. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Watson/Wang combination based on the teachings of Sharma to incorporate initiating a purge of cryogenic fluid within the tank manifold in response to the signal from the temperature sensor indicative of a temperature exceeding a threshold temperature in order control the pressure of a lumen, since Sharma teaches releasing vapor to cause a pressure and temperature drop (Sharma, Para. 0109).
Regarding claim 21, the Watson/Wang/Sharma combination teaches:
The ablation catheter system of claim 18, (described above)
…a head pressure dump subsystem with a second pressure sensor fluidly coupled to an output of the catheter delivery manifold and communicatively coupled to the controller circuitry, (Watson, Para. 0031; Fig. 2A, exhaust pump 227 read as head pressure dump subsystem, pressure sensor P4 read as second pressure sensor)
and a normally open valve fluidly coupled between the pressure sensor and an exhaust lumen. (Watson, Para. 0032; Fig. 2A, valve 231; Fig. 2B, exhaust lumen 224)
Watson further teaches a head pressure dump subsystem, read as pump 227, but is not placed within the catheter delivery manifold. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate the head pressure dump into the catheter delivery manifold, since it is a mere rearrangement of parts. The head pressure dump in the catheter manifold would provide the same predictable result of releasing pressure. 
Regarding claim 22, the Watson/Wang/Sharma combination teaches:
The ablation catheter system of claim 18, (described above)
wherein the second pressure sensor is configured and arranged to communicate a signal to the controller circuitry indicative of a pressure of the output of the catheter delivery manifold, (Watson, Para. 0036, 0068; Fig. 2A, valve 231)
and the controller circuitry is configured and arranged, in response to the signal from the second pressure sensor being indicative of a pressure exceeding a threshold pressure, (Watson, Para. 0029)
to actuate the normally open valve to an open position, (Watson, Para. 0034; the valves of Watson are capable of being open or closed)
monitor the signal from the second pressure sensor, and actuate the normally open valve to a closed position in response to the signal from the second pressure sensor being indicative of the pressure threshold or below. (Watson, Para. 0029, 0034-0035; the valves of Watson are capable of being open or closed)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Watson/Wang/Sharma combination in further view of Zimmer (U.S. Patent. No. 3918439).
Regarding claim 7, the Watson/Wang/Sharma combination teaches the ablation catheter system of claim 6 (described above). The Watson/Wang/Sharma combination does not explicitly disclose the exhaust lumen coupled to a hospital scavenger system. In related cryoprobe art, Zimmer teaches a scavenger means channel connected to the exhaustion device (Col. 1, line 66-Col. 2, line 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Watson/Wang/Sharma combination based on the teachings of Zimmer to incorporate the exhaust lumen fluidly coupled to a hospital scavenger system in order to effectively release unwanted material from the target area. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Watson/Wang/Sharma combination in further view of Elmouelhi (U.S. PGPub. No. 20080269737).
Regarding claim 13, the Watson/Wang/Sharma combination teaches:
The ablation catheter system of claim 11, (described above)
…a first pressure sensor…28WO 2019/083764PCT/US2018/055943communicatively coupled to the controller circuitry, 
the first pressure sensor configured and arranged to sense a pressure of the cryogenic fluid and transmit an electrical signal to the controller circuitry indicative of the pressure, (Watson, Para. 0035; Fig. 2A, pressure sensor P2)
and wherein the controller circuitry is configured and arranged to adjust a control signal to the…valve in response to the signal received from the first pressure sensor, (Watson, Para. 0035; Fig. 2A, pressure sensor P2)
Watson teaches pressure sensors, but not within the catheter delivery manifold…fluidly coupled to an output of the servo valve. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watson to incorporate the catheter delivery manifold having pressure sensors coupled to an output of the servo valve, since it is a mere rearrangement of parts. The sensors would provide the same result of measuring pressure not matter where they are placed on the device. 
Watson further teaches a comparison of two pressure (Watson, Para. 0035), however, the Watson/Wang/Sharma combination does not explicitly disclose indicating a pressure control error. 
In related fluid sensor ablation art, Elmouelhi teaches when a measured flow rate, derived from a pressure sensor, substantially differs from the target flow rate, an error message may be provided (Elmouelhi, Para. 0035). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Watson/Wang/Sharma combination based on the teachings of Elmouelhi to incorporate where a target pressure minus the sensed pressure is indicative of a pressure control error in order to detect fluid parameters and inform the user of any issues (Elmouelhi, Para. 0034-0036).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Watson/Wang combination in view of Reyonlds (U.S. PGPub. No. 20060129142)
Regarding claim 25, the Watson/Wang combination teaches:
The ablation catheter system of claim 23, (described above)
wherein the normally open valve is configured in response to a lack of signal from the controller circuitry to release the flow of cryogenic fluid... (Watson, Para. 0029, 0034-0035; the valves of Watson are capable of being open or closed)
The Watson/Wang combination does not explicitly disclose releasing the flow of fluid into the atmosphere. In related balloon catheter art, Reynolds teaches a vent valve that released cooling fluid to the atmosphere (Para. 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Watson/Wang combination based on the teachings of Reynolds to incorporate releasing the cooling fluid into the atmosphere in order to control pressure and temperature of the treatment balloon (Reynolds, Para. 0071). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794